DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 25 August 2020 and 22 October 2020, were filed after the mailing date of the patent application on 02 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern-Berkowitz et al. (US 20140086112 A1; hereinafter referred to as “Stern”).
Regarding Claim 9, Stern discloses a device, comprising: 
a processor (¶74-76 & Fig. 4B, Stern discloses a wireless transmit receive unit (WTRU) comprising a processor 118); 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (¶74-76 & ¶344 & Fig. 4B, Stern discloses a wireless transmit receive unit (WTRU) comprising a non-removable memory 130 and removable memory 132 for storing software for execution by the processor), the program including instructions for: 
determining, when an uplink-downlink configuration between the device and a network device is a first uplink-downlink configuration, a first resource used to transmit first information ¶340 & Fig. 5 (506), Stern discloses determining, by the WTRU, a timing associated with UL transmission and UL HARQ in a subframe associated with the first UL/DL configuration); and 
a transceiver (¶74-76 & Fig. 4B, Stern discloses a wireless transmit receive unit (WTRU) comprising a transceiver 120), configured to, before the first information is transmitted, receive indication information from the network device (¶340 & Fig. 5 (504->506), Stern discloses receiving, by the WTRU from the eNB, second TDD UL/DL configuration prior to determining the timing associated with UL scheduling or UL HARQ.  Examiner correlates data transmitted in associated with UL scheduling or UL HARQ as “first information”.  Examiner correlates the second TDD UL/DL configuration to “indication information”), wherein the indication information indicates that the uplink-downlink configuration between the device and the network device has changed from the first uplink-downlink configuration to a second uplink-downlink configuration (¶340 & Fig. 5 (504), Stern discloses that the second TDD UL/DL configuration indicates a change from the first UL/DL configuration to the second UL/DL configuration); 
wherein the program further includes instructions for: 
determining, based on the indication information received by the transceiver, a second resource used to transmit the first information (¶340 & Fig. 5 (507), Stern discloses determining, by the WTRU based on the second TDD UL/DL configuration, a second timing for downlink (DL) HARQ and DL scheduling.  Examiner correlates a second timing for DL HARQ and DL Scheduling to “a second resource”); and 
wherein the transceiver (¶74-76 & Fig. 4B, Stern discloses a wireless transmit receive unit (WTRU) comprising a transceiver 120) is further configured to: 
¶340 & Fig. 5 (507->509), Stern discloses transmitting or receiving, by the WTRU, in a subframe according to a determined direction).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.
Regarding Claim 10, Stern discloses the device according to claim 9.
Stern further discloses the transceiver is further configured to: 
receive first scheduling information of the first information from the network device (¶340 & Fig. 5 (503), Stern discloses receiving, by the WTRU from the eNB, a first UL/DL configuration), wherein the first scheduling information indicates the first resource (¶22 & Fig. 2, Stern discloses that the first UL/DL configuration indicates the transmission direction of each subframe of a plurality of subframes of a radio frame); and the program includes instructions for determining the first resource based on the first scheduling information (¶22 & Fig. 2, Stern discloses that the first UL/DL configuration indicates the transmission direction of each subframe which indicates the uplink subframes as opposed to the downlink subframes).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 10.
Regarding Claim 11, Stern discloses the device according to claim 9.
Stern further discloses the first resource is used for first direction transmission in the first uplink-downlink configuration (¶340 & Fig. 5 (505->506->507), Stern discloses that a subframe has a transmission direction of uplink associated with the first TDD UL/DL configuration); and 
the first resource is used for second direction transmission and the second resource is used for the first direction transmission in the second uplink-downlink configuration (¶340 & Fig. 5 (505->506->507), Stern discloses that the subframe has a transmission direction of downlink associated with the second TDD UL/DL configuration).
Regarding Claim 3, Claim 3 is rejected based upon the rejection of Claim 11
Regarding Claim 12, Stern discloses the device according to claim 9.
Stern further discloses the first resource is a first time unit (¶340 & Fig. 5 (506), Stern discloses that the uplink subframe associated with UL scheduling or UL HARQ has a duration of a subframe.  Fig. 2, Stern discloses that a subframe has a duration of 0.5ms), the second resource is the first time unit (¶340 & Fig. 5 (506), Stern discloses that the downlink subframe associated with DL scheduling or DL HARQ has a duration of a subframe.  Fig. 2, Stern discloses that a subframe has a duration of 0.5ms), and the second resource follows the first time unit in the second uplink-downlink configuration (¶340 & Fig. 5, Stern discloses that the first uplink subframe corresponding to the first TDD UL/DL configuration occurs prior to switching to the second downlink subframe corresponding to the second TDD UL/DL configuration).
Regarding Claim 4, Stern discloses the method according to claim 3.
Regarding Claim 18, Stern discloses a device, comprising: 
a processor (¶344, Stern discloses a base station comprising a processor); 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (¶344, Stern discloses a base station comprising a memory storing software for execution by the processor), the program including instructions for: 
determining, when an uplink-downlink configuration between the device and a terminal device is a first uplink-downlink configuration, a first resource used to transmit first information ¶340 & Fig. 5 (506), Stern discloses determining, by the BS, a timing associated with UL transmission and UL HARQ in a subframe associated with the first UL/DL configuration for transmission to the WTRU); and 
a transceiver (¶61, Stern discloses each base station comprises a transceiver to communicate with WTRUs), configured to, before the first information is transmitted, send indication information after determining that the uplink-downlink configuration between the device and the terminal device has changed from the first uplink-downlink configuration to a second uplink-downlink configuration (¶340 & Fig. 5 (504->506), Stern discloses transmitting, by the WTRU from the eNB, second TDD UL/DL configuration prior to determining the timing associated with UL scheduling or UL HARQ.  Examiner correlates data transmitted in associated with UL scheduling or UL HARQ as “first information”.  Examiner correlates the second TDD UL/DL configuration to “indication information”), wherein the indication information indicates that the uplink- downlink configuration has changed to the second uplink-downlink configuration (¶340 & Fig. 5 (504), Stern discloses that the second TDD UL/DL configuration indicates a change from the first UL/DL configuration to the second UL/DL configuration); 
wherein the program further includes instructions for determining, based on the second uplink-downlink configuration, a second resource used to transmit the first information (¶340 & Fig. 5 (507), Stern discloses determining, by the BS based on the second TDD UL/DL configuration, a second timing for downlink (DL) HARQ and DL scheduling for transmission to the WTRU.  Examiner correlates a second timing for DL HARQ and DL Scheduling to “a second resource”); and 

transmit or receive the first information on the second resource (¶340 & Fig. 5 (507->509), Stern discloses transmitting or receiving, by the WTRU, in a subframe according to a determined direction).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 10.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 11.

Allowable Subject Matter
Claims 5-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474